Citation Nr: 1101922	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-39 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for acute and subacute 
peripheral neuropathy, claimed as a result exposure to herbicide 
agents.

2.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active duty in the United States 
Army from January 1967 to February 1970, when he was 
administratively discharged for unsuitability.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
January 2008 rating decision issued by the above Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In June 2010, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge.  A transcript is in the 
claims file.  In connection with this hearing, the appellant 
submitted additional evidence concerning his claims.  This 
evidence consisted of written statements from the appellant, his 
wife and friends, as well as a copy of a judicial sentencing 
order.  The appellant's representative also submitted a written 
waiver of initial review of that evidence by the RO; this waiver 
was also stated on the record during the June 2010 Travel Board 
hearing.  Therefore referral to the RO of the evidence received 
directly by the Board is not required.  38 C.F.R. § 20.1304.

The Board recognizes that the RO up to the present has developed 
and adjudicated this claim as it was framed by the Veteran, i.e., 
a claim seeking service connection for posttraumatic stress 
disorder (PTSD).  However, the evidentiary record also indicates 
diagnoses of anxiety disorder, panic disorder without 
agoraphobia, and polysubstance abuse in remission.  While this 
appeal was pending, the U.S. Court of Appeals for Veterans Claims 
held that the scope of a mental health disability claim includes 
any mental disability which may reasonably be encompassed by the 
claimant's description of the claim, the reported symptoms, and 
any other pertinent information of record, not merely the 
diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (per curiam).  In compliance with the Court's 
holding in Clemons, the Board has recharacterized the issue as 
reflected on the first page of the present decision.

The Board notes that the appellant's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus were 
denied in the January 2008 rating decision.  In February 2008, 
the appellant submitted his notice of disagreement (NOD) with 
those denials.  However, he subsequently withdrew his NOD as to 
those two issues during a decision review officer (DRO) 
conference in October 2008.  He confirmed his withdrawal of those 
two claims during the June 2010 Travel Board hearing.  See 
Hearing Transcript p. 31.  Therefore, neither is on appeal before 
the Board.

The issue of entitlement to service connection for a 
thoracolumbar spine disorder with radiculopathy has been 
raised by the record, but that issue has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over this service connection issue, and the 
matter is referred to the RO for appropriate action.

The issue of entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder, is herein 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further action 
is required.


FINDINGS OF FACT

1.  The appellant had active service in the Republic of Vietnam 
during the Vietnam era.

2.  No acute or subacute peripheral neuropathy was manifested 
during the appellant's active service or on his service 
separation examination.

3.  Acute or subacute peripheral neuropathy was not demonstrated 
or diagnosed in the appellant within two years after his last day 
in Vietnam in January 1969.

4.  Acute or subacute peripheral neuropathy was not been 
currently demonstrated or diagnosed in the appellant.


CONCLUSION OF LAW

Neither acute peripheral neuropathy nor subacute peripheral 
neuropathy was incurred in or aggravated by the Veteran's active 
military service, including as a result of herbicide exposure in 
Vietnam.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In December 2006, prior to the promulgation of the January 2008 
rating action that, in part, denied the appellant's claim of 
entitlement to service connection for acute peripheral 
neuropathy, claimed as due to herbicide exposure, the RO sent the 
appellant a letter that informed him of the types of evidence 
needed to substantiate his service connection claim and its duty 
to assist him in substantiating his service connection claim 
under the VCAA.  The letter informed him that VA would assist him 
in obtaining evidence necessary to support his claim, such as 
medical records, records from other Federal agencies, etc.  He 
was advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claims. 

The appellant has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  The U.S. Supreme Court has 
held that an error in VCAA notice should not be presumed 
prejudicial, and that the burden of showing harmful error rests 
with the party raising the issue, to be determined on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
this case, neither the Veteran nor his representative has alleged 
any prejudicial or harmful error in VCAA notice, and the Board 
finds, based the factors discussed above, that no prejudicial or 
harmful error in VCAA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
appellant testified during his June 2010 Travel Board hearing 
that his claim was actually one of service connection for a back 
disorder with associated radiculopathy, and not for acute 
peripheral neuropathy.  Furthermore, VA medical treatment records 
have been associated with the claims file and reviewed.  The 
appellant underwent a VA Agent Orange examination in May 2007.

A medical opinion is adequate for claims purposes when it is 
based upon consideration of the appellant's prior medical history 
and examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed disability 
will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The May 2007 Agent Orange examination was conducted by a 
medical professional and the associated report reflects review of 
the appellant's prior medical records.  The examination included 
reports of the history and symptoms and demonstrated objective 
evaluations.  The medical examiner was able to assess whether or 
not the appellant currently had any herbicide-related pathology.  

The Board finds that the Agent Orange examination report is 
sufficiently detailed with recorded history and clinical 
findings.  In addition, it is not shown that the examination was 
in any way incorrectly prepared or that the VA physician failed 
to address the clinical significance of the appellant's reported 
conditions.  As a result, the Board finds that additional 
development by way of another examination would be redundant and 
unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and 
Green v. Derwinski, supra.  Therefore, the Board concludes that 
the appellant was afforded an adequate examination.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the rating decision, along with the December 2008 
Statement of the Case (SOC) and the May 2010 Supplemental SOC 
(SSOC) explained the basis for the RO's actions, and provided him 
with opportunities to submit more evidence.  It appears that all 
obtainable evidence identified by the appellant relative to his 
claim has been obtained and associated with the claims file, and 
that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice in 
claims for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
The December 2006 and March 2008 letters from VA contained the 
information required by Dingess. 

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that VA 
would provide, and he was supplied with the text of 38 C.F.R. 
§ 3.159.  He did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that were not obtained.  He had previously been 
given more than one year in which to submit evidence after the RO 
gave him notification of his rights under the pertinent statute 
and regulations.

The appellant was provided with notice as to the medical evidence 
needed for service connection, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was unmet, 
and the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claims

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service. 38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303(a), 3.304 
(2010). 

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The resolution of this issue must be considered on the 
basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical records 
and all pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of the 
entire evidence of record.  38 C.F.R. § 3.303(a).  There must be 
medical evidence of a nexus relating an in-service event, 
disease, or injury, and a current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
at some point during the claim process, and it must be shown that 
the present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 
Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Certain 
listed chronic disabilities may be presumed to have been incurred 
in service if they become manifest to a degree of 10 percent or 
more within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

A veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

The appellant served on active duty from January 1967 to February 
1970, including service in Vietnam from January 1968 to January 
1969.  If a veteran was exposed to Agent Orange or a related 
herbicide agent during active military, naval, or air service, 
presumptive service connection for numerous diseases will be 
established even though there is no record of such disease during 
service, provided that the disease is manifested to a degree of 
10 percent or more at any time after service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). 

The regulations stipulate the diseases for which service 
connection could be presumed due to an association with exposure 
to herbicide agents.  The specified diseases which have been 
listed therein are: AL amyloidosis, chloracne or other acneform 
disease consistent with chloracne; Type II diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and, soft-
tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  The 
most recent issuance by the Secretary has added hairy cell 
leukemia and other chronic B-cell leukemias, Parkinson's disease, 
and ischemic heart disease to the list of presumptive 
disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 
53,202-16 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 
3.309(e)).

For most of the listed diseases, the presumption is lifetime; for 
chloracne, subacute peripheral neuropathy, and porphyria cutanea 
tarda, the presumption is one year after exposure.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  However, for purposes of this section, 
the term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  See 38 C.F.R. § 3.309(e); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
Veteran from establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Secretary of 
Veterans Affairs, however, has frequently reiterated that there 
is no positive association between exposure to herbicides and any 
other condition for which VA has not specifically determined that 
a presumption of service connection is warranted.  See 72 Fed. 
Reg. 32,395 (Jun. 12, 2007).  

Review of the appellant's service medical treatment records 
includes no mention of any acute or subacute peripheral 
neuropathy during his active service.  The appellant underwent a 
service separation medical examination in February 1970; on 
physical examination, no neurological pathology was found.  

The appellant underwent an Agent Orange examination in May 2007; 
the only neurological problem he reported was low back pain that 
radiated down into his legs.  The examiner rendered a clinical 
assessment of chronic intermittent low back pain with 
radiculopathy.  The examining physician stated that there was no 
evidence of disease currently known to be related to Agent Orange 
exposure.  

The evidence of record also includes VA medical treatment records 
dated between October 2006 and November 2009.  There is no 
indication in the appellant's VA treatment records that he was 
ever diagnosed with acute or subacute peripheral neuropathy.

In the present case, the evidence of record indicates that the 
appellant had active service in Vietnam.  Therefore, it is 
presumed that he was exposed to herbicides.  However, to date, 
the medical evidence does not indicate that he has been diagnosed 
with any one of the presumptive diseases enumerated by the 
Secretary pursuant to the statute.  See 38 C.F.R. §§ 3.307, 
3.309(e).  

The record does not show that the appellant was treated for any 
manifestations of acute or subacute peripheral neuropathy within 
two years after his January 1969 departure from the Republic of 
Vietnam or even within one year of his February 1970 separation 
from active service.  As a matter of law, he cannot receive the 
benefit of the presumption for acute or subacute peripheral 
neuropathy caused by exposure to Agent Orange or other herbicide 
agent.

To reiterate, with regard to the special presumptive provisions 
in the law for veterans presumed to have been exposed to 
herbicide agents in Vietnam, acute and subacute peripheral 
neuropathy is on the list of diseases subject to presumptive 
service connection.  However, in this case it is not shown that 
such condition appeared within weeks or months of any herbicide 
exposure and then resolved within two years of the date of onset.  
Thus, the Veteran does not have acute or subacute peripheral 
neuropathy as defined under 38 U.S.C.A. § 1116(a)(2) and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

As previously noted, the presumption is not the sole method for 
showing causation, and thereby establishing service connection.  
In other words, the fact that a veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection because he may, 
in the alternative, establish service connection by way of proof 
of actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  The Board will now 
assess the appellant's claim on a direct basis.

Direct service connection can be established by "showing that 
the disease or malady was incurred during or aggravated by 
service," a task which "includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, supra.  In order to prevail on direct service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999). 

A veteran may still be entitled to a grant of service connection 
on a direct basis if it can be shown that a condition had its 
onset during his military service, or became manifest to a 
compensable degree within one year (or another presumptive period 
established by law) after his separation from such service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As to the 
appellant's claim for acute or subacute peripheral neuropathy, 
there is no medical evidence of record to establish that he 
complained of, or was treated for, any such problem while he was 
on active duty.  There is no evidence of record that he 
experienced any such pathology to a compensable degree within a 
year of his separation from service in February 1970.  The 
appellant himself has testified that his claimed neurological 
pathology is not acute or subacute peripheral neuropathy but 
rather radiculopathy associated with an in-service back injury.

However, the appellant is not service-connected for any 
condition.  There is no evidence of record that he has ever been 
diagnosed with acute or subacute peripheral neuropathy.  The 
competent medical evidence of record further indicates that there 
is no current evidence of any disease known to be related to 
herbicide exposure.  

As noted above, in order for service connection to be warranted 
for a claimed condition, there must be evidence of a present 
disability that is attributable to a disease or injury incurred 
during service.  Rabideau v. Derwinski, supra.  "[I]n order to 
establish service connection or service-connected aggravation for 
a present disability the veteran must show: (1) the existence of 
a present disability; (2) in-service incurrence or aggravation of 
a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004).  Furthermore, Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Because the totality of the medical and non-medical evidence of 
record shows that the appellant has never suffered from acute or 
subacute peripheral neuropathy, the Board concludes that the 
claim for entitlement to service connection for any such disorder 
must be denied.  Thus, the evidence of record is not in equipoise 
on the question of whether the appellant's claimed pathology 
should be service connected.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the service connection claim for acute 
and/or subacute peripheral neuropathy, and therefore the benefit-
of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.).


ORDER

Service connection for acute peripheral neuropathy and for 
subacute peripheral neuropathy, including as a result of exposure 
to herbicide agents in Vietnam, is denied.


[Continued on Next Page]

REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

Review of the appellant's VA medical treatment records reflects 
that he was given a diagnosis of PTSD by history in October 2006, 
followed by a diagnosis of PTSD in January 2007.  A March 2007 
treatment note states that he reported attending the Vet Center 
on a routine basis.  More recently, a November 2009 treatment 
note indicates that the appellant still carrries a diagnosis of 
PTSD.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board 
notes that the diagnostic criteria, including those related to 
stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 
1994) (DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to those criteria, a diagnosis of 
PTSD requires that a veteran be exposed to a traumatic event and 
a response involving intense fear, helplessness, or horror.  A 
stressor involves exposure to a traumatic event in which the 
person experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or others 
and the person's response involved intense fear, helplessness, or 
horror.  See Cohen v. Brown, supra.  The sufficiency of a 
stressor is a medical determination and is presumed by a medical 
diagnosis of PTSD.  Id.  The occurrence of a stressor is an 
adjudicatory determination.

With regard to stressor verification, the VA regulation at 38 
C.F.R. 3.304(f) has recently been amended by the Secretary of 
Veterans Affairs, by the addition a new paragraph which 
liberalizes, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The paragraph 
reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity"' means that 
a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

The Veteran contends that he is entitled to service connection 
for PTSD based on his Army experiences in Vietnam between January 
1968 and January 1969, in particular in relation to his duties as 
a courier.  In handwritten statements and in his testimony at the 
June 2010 Travel Board hearing, the Veteran has described various 
in-service stressor events, including being on helicopters that 
were diverted for medical evacuation activities which exposed him 
to wounded, dying, and dead service personnel.  He also indicated 
that the helicopters in which he flew came under small arms fire 
while in the air.

Review of the Veteran's service personnel records reveals that he 
was stationed at Long Binh, Vietnam, between January 1968 and 
January 1969.  A copy of Special Orders dated in August 1968 
indicates that the Veteran was assigned to courier service for 
transporting classified material.  He was involved in the 
delivery of documents to the II Field Force, Vietnam (II FFV) 
and the 199th Infantry Division.  A written statement from a man 
who said that he served as a medic in Vietnam in a medical 
dustoff company indicates that it was common practice for them to 
transport couriers.

The appellant's service personnel records also reveal that he was 
administratively discharged for unsuitability; in connection with 
that discharge, he underwent a psychiatric evaluation.  After he 
returned from Vietnam, he received counseling and non-judicial 
punishment for various infractions, including insubordination.  

In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

The Board notes the new regulation to be codified at 38 C.F.R. 
§ 3.304(f)(3) relaxes the evidentiary standard for establishing 
in-service stressors in claims for PTSD.  This revision adds to 
the types of PTSD claims that VA will accept through credible lay 
testimony alone as being sufficient to establish occurrence of an 
in-service stressor without undertaking other development for 
military records to verify the Veteran's account.  The primary 
effect of the amendment of new 38 C.F.R. § 3.304(f)(3) is the 
elimination of the requirement for corroborating evidence of a 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA (or VA contracted) psychiatrist or 
psychologist.  The regulation amendment has no impact on PTSD 
claims that arise out of in-service diagnoses of PTSD, or PTSD 
stressors experienced during established combat, internment as a 
prisoner-of-war, or as the result of non-combat personal assault.  
In this case, the RO needs to determine whether the appellant's 
service in Vietnam comes under the purview of the amended 
regulation.  Readjudication on remand should reflect 
consideration of this theory, as well as all other applicable 
theories.

The Board also notes that the appellant has reported Vet Center 
treatment, and that no Vet Center records have been associated 
with the claims file.  In addition, the report of the psychiatric 
examination conducted in association with his administrative 
discharge from service is not of record.  Further, the Veteran's 
narrative performance evaluation reports are not of record.  VA 
is, therefore, on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a 
responsibility to obtain records generated by Federal government 
entities that may have an impact on the adjudication of a claim.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in order to 
fulfill the duty to assist, all of the appellant's Vet Center 
records, his service psychiatric records and his narrative 
performance evaluation reports should be obtained and associated 
with the claims file.

These considerations require the gathering of military and 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the appellant to develop the facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Ensure that all notification and 
development action required by statutes, 
regulations, and any applicable legal 
precedents has been completed.

2.  Search, at NPRC or other appropriate 
sources, for the rest of the Veteran's 
service medical records and for his personnel 
records from the Official Military Personnel 
File (OMPF).  In particular, the Veteran's 
psychiatric records and his narrative 
performance evaluation reports should be 
obtained.

3.  Contact the appellant to obtain the names 
and addresses of all VA, private, or other 
government psychiatric care providers and 
treatment centers where he has been treated 
for any psychiatric condition since service.  
After securing the necessary release(s), the 
AMC/RO should obtain those records that have 
not been previously secured.  In particular 
all Vet Center records and all VA treatment 
records (not already in the file) should be 
obtained.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative should also 
be informed of the negative results and be 
given opportunity to secure the records.

5.  Give the Veteran another opportunity to 
provide any additional details concerning 
stressors, particularly the time periods 
reflecting the occurrence of the stressful 
events (i.e., month and year); the legible 
names of individuals injured or killed; 
"buddy statements" containing verifiable 
information regarding the events claimed as 
"stressors" during his military service; 
and any other information which could be used 
to substantiate the PTSD claim.  The 
appellant should be advised that this 
information is necessary to obtain supportive 
evidence of the claimed stressful events in 
service and that he must be specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted.

6.  After waiting a sufficient period to 
receive the Veteran's response regarding 
stressors, research how classified material 
was transported from place to place in 
Vietnam in 1968, to include whether such 
transportation was ever diverted by medical 
evacuation missions and whether such 
transportation ever came under enemy fire.  

The AMC/RO should make use of all appropriate 
sources such as operational reports, lessons 
learned statements, or any other information 
regarding activities of classified material 
couriers and the appellant's unit that would 
provide information about the events related 
by the appellant.  If additional information 
is requested by Joint Services Records 
Research Center (JSRRC) in order to verify a 
claimed stressor, the Veteran should be so 
notified.

7.  After the above development is completed, 
make a specific determination as to whether 
the Veteran was exposed to hostile military 
or terrorist activity in service.

8.  After completing any additional 
notification and/or development action deemed 
warranted by the record, schedule the 
appellant for a VA psychiatric evaluation to 
determine the nature, onset date and etiology 
of any current psychiatric or psychological 
pathology and specifically to determine 
whether PTSD is present, and, if so, whether 
it is linked to the appellant's active 
service.  The claims file, to include a copy 
of this Remand, must be made available to the 
examiner for review in connection with the 
examination.  An opinion in response to 
the questions below should be obtained 
even if the appellant does not report 
for the examination.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The AMC/RO must 
specify for the examiner whether the 
Veteran served in a combat area or was 
exposed to hostile military or terrorist 
activity, and the stressor or stressors 
which it has determined are established 
by the record, if any.  The examiner 
must be instructed that only those 
events that have been verified (or 
otherwise accepted by the RO) may be 
considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.

The examining psychiatrist, after examination 
of the Veteran and review of his entire 
medical history, to include in-service and 
post-service medical reports, should provide 
an opinion as to the diagnosis and etiology 
of any current psychiatric disorder(s), and 
reconcile all previous psychiatric diagnoses 
documented in the records.  The psychiatrist 
should also offer an opinion as to the onset 
date of the appellant's psychiatric 
condition(s), if any.  If the examiner finds 
that a psychiatric disorder is causally 
related to service, to the extent possible, 
the psychiatrist should indicate the 
historical degree of impairment due to any 
psychiatric disorder found to be related to 
service, as opposed to that due to other 
causes, if any, such as other psychiatric 
disorders, personality defects, substance 
abuse, and/or non-service-connected physical 
disabilities.

In particular, the psychiatrist should offer 
an opinion, with degree of medical 
probability expressed, as to whether the 
cause or etiology of the appellant's 
psychiatric disorder(s) is (are) attributable 
to, or related to, any disease or incident 
suffered during service, any disease or 
incident suffered prior to service, any 
disease or incident suffered after service, 
or to a combination of such causes or to some 
other cause or causes.  

The psychiatrist should identify all mental 
disorders which have been present, and 
distinguish conditions which are acquired 
from conditions which are of developmental or 
congenital origin, if any.  The opinion 
should reflect review of pertinent material 
in the claims file.  The psychiatrist should 
integrate the previous psychiatric findings 
and diagnoses with current findings to obtain 
a true picture of the nature of the Veteran's 
psychiatric status.  If there are different 
psychiatric disorders, the psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
each of the disorders.  The findings of all 
pertinent psychological and 
neuropsychological testing should be 
discussed.

If a diagnosis of PTSD is appropriate, the 
examiner should specify the "stressors" 
that caused the disorder and the evidence 
relied upon to establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the appellant re-
experiences and how he re-experiences them.  
All necessary special studies or tests, 
including psychological testing and 
evaluation such as the Minnesota Multiphasic 
Personality Inventory (MMPI), are to be 
accomplished if deemed necessary.  If there 
are no stressors, or if PTSD is not found, 
that matter should also be specifically set 
forth.

Specifically, the examiner must address the 
questions of:

a.  Whether the Veteran's current 
psychiatric pathology is causally or 
etiologically related to his period of 
military service, including any "fear 
of hostile military or terrorist 
activity" or to some other cause or 
causes.  (It is not necessary that the 
exact causes - other than apparent 
relationship to some incident of service 
- be delineated.);

b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have manifested 
in service (January 1967 to February 
1970), including behavior that resulted 
in disciplinary action against him; and

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year after his 
service separation in February 1970.

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically related 
to the Veteran's active service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.  In this regard, 
if the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the Veteran's psychiatric 
pathology.  See Jones v. Shinseki, 23 Vet. 
App. 383 (2010).

9.  After completing any additional 
notification and/or development action deemed 
warranted by the record, review the record 
again, including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  The 
AMC/RO should ensure that direct, 
presumptive, aggravation, and secondary 
theories of service connection are 
considered.

10.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


